Title: From George Washington to William Livingston, 9 May 1779
From: Washington, George
To: Livingston, William



Dr Sir,
Head Quarters Midd⟨le⟩ Brook May 9th 1779

I have the honor to inclose your Excellency the examinations of two of the inhabitants of this state David Urmston & Bn Pound taken before Brigadier General Knox—The practice of seducing the soldiery and aiding them in deserting to the enemy has arisen to such an alarming height, that unless some severe examples can be made it must be attended with the most pernicious consequences. How far the laws have made provision for punishing a crime of this nature, I am not able to judge; but as far as they will extend, I am persuaded Your Excellency will see the necessity of do[in]g every thing to suppress a practice so dangerous to the public service. The men will be delivered up to the civil authority in such manner as you shall be pleased to direct; and I have desired General Knox to furnish whatever evidence he may have relative to their conduct. I have the honor to be with perfect esteem & regard Dr Sir Your most obed. serv.
